Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-15-00571-CV

       THE CITY OF HELOTES, Tom Schoolcraft, Rick Schroder, and Ernest Cruz,
                                Appellant

                                             v.

                       CONTINENTAL HOMES OF TEXAS, LP,
                                  Appellee

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-18405
                        Honorable Karen H. Pozza, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. It is ordered that Continental Homes of Texas recover any costs of appeal from the
City of Helotes.

       SIGNED June 1, 2016.


                                              _____________________________
                                              Jason Pulliam, Justice